IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CALVIN LONG, INDIVIDUALLY AND AS               : No. 333 EAL 2021
ADMINISTRATOR OF THE ESTATE OF:                :
CARLEY LONG,                                   :
                                               : Petition for Allowance of Appeal
                    Petitioner                 : from the Order of the Superior Court
                                               :
                                               :
             v.                                :
                                               :
                                               :
BETHANY CHILDREN'S HOME, INC.,                 :
D.B.A. BETHANY CHILDREN'S HOME.,               :
NORFOLK SOUTHERN CORPORATION                   :
AND NORFOLK SOUTHERN RAILWAY                   :
COMPANY,                                       :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.